Citation Nr: 0836109	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1950 to July 1954.  
He died in May 2003.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter was previously before the Board in May 2006 and 
was remanded, then again in April 2007, at which time the 
claim was denied.  The appellant appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2008 Order, the Court vacated the April 
2007 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand (Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran died in May 2003.  The death certificate lists 
the cause of death as hip fracture due to primary central 
nervous system lymphoma.  At the time of his death, he was 
service-connected for, among other things, traumatic 
arthritis of the right ankle.  By letter dated in February 
2005, his private neuro-oncologist, who was also the 
certifying physician on the death certificate, opined that 
service-connected right ankle arthritis was a "complicating 
factor" that precipitated the veteran's fall which resulted 
in the hip fracture that caused his death.  

However, the private physician offered no basis for his 
opinion that the veteran's fall was caused by his ankle 
arthritis and, in fact, acknowledged that the veteran had 
been experiencing a balance disturbance.  Moreover, the 
record shows a past medical history of cerebrovascular 
accident, lymphoma of the brain, and a seizure disorder, none 
of which were service-connected or addressed in the opinion.

The Board is also puzzled by the cause of death listed as 
"hip fracture," when it does not seem intuitive that a bone 
fracture would be the immediate cause of death.  A medical 
explanation of the underlying etiology of such a 
determination would be helpful to the Board.  As such, and in 
light of the Joint Remand, the Board finds that the duty to 
obtain a VA medical opinion with respect to the veteran's 
cause of death is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should ask the private 
physician if he would like to offer 
further clarification as to the medical 
basis for his opinion that there is a 
relationship between the veteran's right 
ankle arthritis and his ultimate demise.  

2.  The RO should make arrangements for 
the veteran's claims folder to be 
forwarded to an appropriate VA physician.  
The physician is asked to thoroughly 
review the records, to include the 
February 2005 letter from the private 
physician, and any other statements 
associated with the claims file, and opine 
whether it is at least as likely as not 
(fifty percent probability or more) that 
any of the veteran's service-connected 
disabilities (with particular emphasis on 
right ankle arthritis) either caused his 
death or, if not a direct cause, otherwise 
contributed substantially or materially to 
cause his death. 

The physician is also asked to comment on 
the determination in the death certificate 
that the immediate cause of the veteran's 
death was a hip fracture and to discuss 
the medical etiology of such a finding.

A rationale should be provided for the 
medical opinions rendered.

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate time should be given for them 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

